DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 12-13, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (SGPN Similarity Group Proposal Network, 2018).

Regarding claims 1, 12 and 13, Wang teaches a point cloud segmentation method, comprising:
encoding a to-be-processed point cloud to obtain a shared feature,
the shared feature referring to a feature shared at a semantic level and at an instance level;
decoding the shared feature to obtain a semantic feature and an instance feature respectively;
(Wang, Figure 2, features are generated/encoded from PointNets on an input point cloud (p2571: c1); the features are shared and decoded by three branches of processes (similarity matrix, confidence map and semantic prediction) to generate by group proposal (instance segmentation, “a similarity matrix is a more natural and simple representation for 3D instance segmentation on a point cloud”, p2571: c1, c2) and group class (semantic segmentation, “SGPN then diverges into three branches that each pass F through a single PointNet layer to obtain sized Np × Nf feature matrices FSIM, FCF , FSEM, which we respectively use to obtain a similarity matrix, a confidence map and a semantic segmentation map”, p2571: c1)
adapting the semantic feature to an instance feature space and fusing the semantic feature with the instance feature, to obtain a semantic-fused instance feature of the point cloud,
the semantic-fused instance feature representing an instance feature fused with the semantic feature;
(Wang, Figure 2, group merging; merging (fusing) instance segmentation and semantic segmentation/classification based on an IoU threshold, sec. 3.2, p2572: c2; the merging operation produces refined instance segmentation)
dividing the semantic-fused instance feature of the point cloud, to obtain a semantic-fused instance feature of each point in the point cloud; and
determining an instance category to which each point belongs according to the semantic-fused instance feature of each point.
(Wang, Figures 2 and 3, the results of the instance segmentation from group merging are class specific, e.g., desk, chair, walls, and instance specific, e.g., different chairs, tables)

Regarding claims 3 and 15, Wang teaches its/their respective base claim(s).
Wang further teaches the method according to claim 1, wherein the decoding the shared feature to obtain a semantic feature and an instance feature respectively comprises:
decoding the shared feature by using a first decoding structure to obtain the semantic feature; and
decoding the shared feature by using a second decoding structure to obtain the instance feature,
the first decoding structure and the second decoding structure having a same structure and different decoding parameters.
(Wang, Figure 2, the processing structures of the group proposals (as instance segmentation decoding) and group class (as semantic segmentation decoding) are different)

Regarding claims 6 and 18, Wang teaches its/their respective base claim(s).
Wang further teaches the method according to claim 1, wherein the determining an instance category to which each point in the point cloud belongs according to the instance feature of each point in the point cloud comprises:
separately calculating feature distances between the semantic-fused instance feature of each point in the point cloud and semantic-fused instance features of other points in the point cloud; and
(Wang, Figures 2-3, the instance features are separated based on their classifications, e.g., chairs and tables; when performing group merging, some points of class-a can fall into the point region of class-b; however, the points of class-a will be discarded if their “cardinality less than Th_m2”, sec, 3.2, p2572:c2; meaning that the distance between the semantic features (classes) and the instance features (regions) are large; the group proposals (instance point groups) and the semantic group class are calculated separately as shown in Fig. 2)
clustering points in the point cloud according to the feature distances obtained through calculation, to obtain a plurality of sets of points,
each set of points in the plurality of sets of points being corresponding to an instance category.
(Wang, Figures 2-3)


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (SGPN Similarity Group Proposal Network, 2018) in view of Qi et al (US2019/0147245).

Regarding claims 2 and 14, Wang teaches its/their respective base claim(s).
Wang does not expressly disclose but Qi teaches the method according to claim 1, wherein the encoding a to-be-processed point cloud to obtain a shared feature comprises:
obtaining the to-be-processed point cloud;
combining a coordinate feature and a channel feature of each point in the point cloud, to obtain an initial feature of the corresponding point; and
(Qi, “the three-dimensional depth data is represented as an N×C array of unordered rows, wherein N is number of points which may vary across frames, and C is number of feature channels for each point. In some embodiments, the feature channel comprises XYZ coordinates”, [0050]; the features in Figure 2 of Wang may include channel and coordinate information of the point cloud for, e.g., better local feature extraction)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Qi into the system or method of Wang in order to leverage the channel and coordinate information of the point cloud for, e.g., better local feature extraction. The combination of Wang and Qi also teaches other enhanced capabilities.
	The combination of Wang and Qi further teaches:
jointly encoding the initial features of the points, to obtain the shared feature corresponding to the point cloud.
(Wang, Figure 2, only the shared features in the feature space, after the three branches, are used in the group proposals (instance segmentation) and group class (semantic segmentation) for group merging)


Allowable Subject Matter
Claim(s) 4-5, 7-11, 16-17 and 19-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).

The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 4-5 and 16-17 recite(s) limitation(s) related to performing element-wise addition between semantic features and instance features in a fully connected layer of each point. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).

Claim(s) 7-11 and 19-20 recite(s) limitation(s) related to fusing semantic features of points surrounding a central point for obtaining an instance-fused semantic feature of the corresponding central point. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANXUN YANG/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        
12/9/2022